internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si plr-113612-98 date date number release date legend taxpayer domestic fund international fund state date a b c d e f dear this letter responds to a letter dated date that was submitted by your authorized representative requesting a private_letter_ruling concerning the federal_income_tax consequences of property contributions to and distributions from a partnership the information submitted indicates that taxpayer domestic fund and plr-113612-98 international fund are state limited_liability companies that are treated as partnerships for federal_income_tax purposes on date taxpayer contributed dollar_figurea of cash and an interest in a partnership with a fair_market_value of dollar_figureb to domestic fund in exchange for an interest in domestic fund on date taxpayer also contributed dollar_figurec of cash a partnership_interest with a fair_market_value of dollar_figured and its interest in e regulated_investment_companies with a total fair_market_value of dollar_figuref to international fund in exchange for an interest in international fund immediately after these contributions taxpayer distributed pro_rata to its members the domestic fund and international fund interests taxpayer has represented that it transferred a diversified portfolio of assets to domestic fund and international fund for purposes of this representation a portfolio of assets is diversified if it satisfies sec_368 of the internal_revenue_code applying the relevant provisions of sec_368 except that in applying sec_368 government securities are included in determining total assets unless the government securities are acquired to meet sec_368 taxpayer has also represented that substantially_all the assets of the partnerships whose interests taxpayer contributed to domestic fund and international fund are stock and securities within the meaning of sec_351 and sec_731 taxpayer has never engaged in a trade_or_business other than holding stock and securities none of the partnerships in which taxpayer held a percent or greater interest or in which taxpayer actively and substantially participated in management has ever engaged in a trade_or_business other than holding stock_or_securities taxpayer is not a regulated_investment_company ric or a real_estate_investment_trust reit and neither domestic fund nor international fund was a ric or a reit before or after taxpayer’s contribution the service has been requested to rule that taxpayer’s contribution of partnership interests to domestic fund and international fund the funds did not result in a recognition of gain by taxpayer or its members and taxpayer’s distribution of interests in the funds to its members who are eligible partners within the meaning of sec_731 did not result in a recognition of gain ruling sec_721 provides that no gain_or_loss is recognized to a partnership or to plr-113612-98 any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 provides that no gain_or_loss is recognized if one or more persons transfer property to a corporation solely in exchange for stock in the corporation and immediately_after_the_exchange the transferors control the transferee corporation sec_351 provides that sec_351 will not apply to a transfer of property to an investment_company sec_1_351-1 of the income_tax regulations states that a transfer to an investment_company will occur when i the transfer results in diversification of the transferors' interests and ii the transferee is a regulated_investment_company ric a regulated investment_trust reit or a corporation more than percent of the value of whose assets excluding cash and nonconvertible debt obligations are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1_351-1 provides that a transfer of stocks and securities will not be treated as resulting in diversification if each transferor transfers a diversified portfolio of stocks and securities a portfolio of stock and securities is diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 for this purpose government securities are included in determining total assets unless the government securities are acquired to meet sec_368 sec_368 provides that a transaction between two investment companies otherwise qualifying as a reorganization will not qualify as a reorganization for any corporation in the transaction that is not a ric reit or corporation described in sec_368 sec_368 defines an investment_company as a ric reit or corporation with at least percent of its assets comprised of stock_or_securities and percent of its assets held for investment a corporation satisfies sec_368 if not more than percent of the value of its total assets is invested in the stock and securities of one issuer and not more than percent of the value of its total assets is invested in the stock and securities of five or fewer issuers for purposes of this clause all members of a controlled_group_of_corporations within the meaning of sec_1563 are treated as one issuer also a person holding stock in an investment_company as defined by sec_368 is treated as holding its proportionate share of the assets held by the investment_company sec_368 provides that in determining total assets certain assets are excluded including cash and cash items including plr-113612-98 receivables and government securities sec_368 defines securities for purposes of clauses ii and iii of sec_368 after applying the law to the facts submitted and representations made we conclude that taxpayer’s transfer of partnership interests to domestic fund and international fund did not result in a diversification of the portfolios transferred accordingly no gain was recognized by taxpayer or any of its members under sec_721 on the contribution of partnership interests to domestic fund and international fund in exchange for interests in the funds ruling sec_731 provides that in the case of a distribution by a partnership to a partner gain is not recognized by the partner except to the extent that any money distributed exceeds the adjusted_basis of the partner’s interest in the partnership immediately before the distribution sec_731 provides that for purposes of sec_731 the term money includes marketable_securities sec_731 provides that except as otherwise provided in regulations the term marketable_securities includes interests in any entity if substantially_all the assets of the entity consist directly or indirectly of marketable_securities money or both sec_731 provides that sec_731 does not apply to the distribution from a partnership of a marketable_security to a partner if the partnership is an investment_partnership and the partner is an eligible_partner sec_731 provides that the term investment_partnership means any partnership which has never engaged in a trade_or_business and substantially_all the assets by value of which have always consisted of certain specified investment- type assets sec_731 provides that the term eligible_partner means any partner who before the date of the distribution did not contribute to the partnership any property other than certain specified investment-type assets sec_731 provides that except as otherwise provided in regulations a partnership is treated as engaged in any trade_or_business engaged in by and as holding instead of a partnership_interest a proportionate share of the assets of any other partnership in which the partnership holds a partnership_interest sec_1_731-2 provides that a partnership upper-tier partnership is not treated as engaged in a trade_or_business engaged in by or as holding instead of a plr-113612-98 partnership_interest a proportionate share of the assets of a partnership lower-tier partnership in which the upper-tier partnership holds an interest if i the upper-tier partnership does not actively and substantially participate in the management of the lower-tier partnership and ii the interest held by the upper-tier partnership is less than percent of the total profits and capital interests in the lower-tier partnership after applying the law to the facts submitted and representations made we conclude that taxpayer is an investment_partnership within the meaning of sec_731 thus taxpayer’s distribution of interests in domestic fund and international fund to those members who are eligible partners of taxpayer within the meaning of sec_731 did not result in the recognition of gain except as otherwise provided we express no opinion regarding the federal_income_tax treatment of the proposed transaction under any other provision of the code or regulations this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under the power_of_attorney on file in this office a copy of this letter is being sent to taxpayer's authorized representative sincerely yours jeff erickson assistant to the branch chief branch office of assistant chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
